       Case 4:20-cr-00252-DC Document 2 Filed 04/23/20 Page 1 of 2 FILED
                                                                                          04/23/2020
                                                                                   Clerk, U.S. District Court
                                                                                   Western District of Texas
                                                                                          by: Y. Lujan
                                                                                         Deputy Clerk
                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

UNITED STATES OF AMERICA                      )      INFORMATION
                                              )
v.                                            )       Cause No. 4:20-cr-252 (DC)
                                              )
HARRY GEORGE BOCK, II                         )       16 USC 3372(d) and 3373 (d)(3)(A)
                                              )       Mislabel Exports
                                              )
                                              )       Notice of Government's Demand for
                                              )       Forfeiture


       THE UNITED STATES ATTORNEY CHARGES:

                                        COUNT ONE
                     [16 U.S.C. §§3372(d), 3373(d)(3)(A) and 18 U.S.C. § 2]


       Between on or about May 22, 2017 to on or about August 22, 2018, in the Western

District of Texas, and elsewhere, defendant


                                      HARRY GEORGE BOCK, II

aided and abetted by others, did knowingly make and submitted false identification of plants, to-

wit: living rock cactus (Ariocarpus.fissuratus), that were intended to be exported in foreign

commerce and involved the sale of such plants in excess of $350.00.

       A violation of Title 16, United States Code, Sections 3372(d), 3373(d)(3)(A) and 18

U.S.C.2.

                        Notice of Government's Demand for Forfeiture
                  [16 U.S.C. §3374, as made applicable by 28 U.S.C. § 2461(c)]

       As a result of the foregoing criminal violation set forth in Count One, the United States of

America gives notice that it intends to forfeit, but is not limited to, the below-listed property from

Defendant HARRY GEORGE BOCK, II. Defendant shall forfeit all right, title, and interest in

said property to the United States pursuant to Fed. R. Crim. P. 32.2 and 16 U.S.C. § 3374(a)(l ),
       Case 4:20-cr-00252-DC Document 2 Filed 04/23/20 Page 2 of 2




which is made applicable to criminal forfeiture by 28 U.S.C. § 246l(c). Section 3374 provides in

pertinent part:

        § 3374. Forfeiture

        (a)       In general.
                  (1) All fish or wildlife or plants imported, exported, transported, sold, received.
                      acquired, or purchased contrary to the provisions of section 3 of this Act .. . or
                      any regulation issued pursuant thereto, shall be subject to forfeiture to the
                      United States notwithstanding any culpability requirements for civil penalty
                      assessment or criminal prosecution included in section 4 of this Act.

                                        II. Subiect Properties

        This Notice of Demand for Forfeiture includes, but is not limited, to the following:

        a.        Approximately 20 living rock cacti (Ariocarpusfissuratus) seized on or about May
                  14, 2018, at the International Mail Facility in Chicago, Illinois;

        b.        Approximately 21 living rock cacti (Ariocarpus fissuratus) seized on or about May
                  14, 2018, at the International Mail Facility in Chicago, Illinois;



                                                 JOHN F. BASH
